Premier feuillet
De. al

re des Affaires Foncières

tion des Titres 1 EE Province de
xd mmobiliers itiÉFRU __La TSHOPO
ronscription Fonciere de l Ville de 5
DA Ts5h0po hi. .  KXXAAXLAKAEZ SSH
Division des Thres! District NÉE A
ist Titres immoouers- pe + Loc” SN 2
ISANGL - commune de : -coocccEn
Territoire : Yaburca-
Lotissement : -Yabobal-
Usage :  Agicoie.

CONTRAT D'EMPHYTEOSE
NO4Z/ÆE/Ts#0 I /ASS DU 20/02/2016:

TERME DU BAIL DE VINGT-CINQ (25) ANS

em ENTRE :

Ja République Démocratique du Congo représentée par Le Gouverneur de prove

j nt en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéas 4 de la Loi
n° 73-021 du 20 juillet 1973 et par l'Article 14 sub. de Ordonnance n° 74-148 du 01

É juillet 1974, ci-apres dénommée "LA REPUBLIQUE", de première part ;

> Société PLANTATIONS ET AUILERIES DU CONGO S.A, dont la personnalité civile a été
ts nnue par Décret Ne 133/2002 du trente octobre deux mil deux (3-0. numéro 21 du Le
Dore pre 2002, page 34) et immatriculée au numéro CD JKIN/RCCM/ 148-557?
… Identi ation Nationale A01148Y, ayant 507 siège social au numéro 1963 de YAvenue Des
+ pad: (ourds dans la Commune de la Gombe à Kinshas; représentée par Son Directeur
K* Génére Monsieur Zephyrin LUYINDULA NUANISA,

j-apre: dénommé “L'EMPHYTEOTE", dE seconde part,

3

L'e 2e.

EL 11 À ETE CONVENU CE QUI SUIT :

hicle 1 : L2 République concède au soussigné de seconde part,

| d'emphytéose SUT une parcelle de terre destinée à usage agricole, élevage, d'une
superficie de |, 143% ___ ne RE RETES APE
située dans |€ Eee te Yahuma- _ portant le numéro ”
du plan cadastral et dont les limitée sont représent

croquis dressé à l'échelle de i à Pl 00 __ëme.

ur un terme de 25 ans prenant co

duquel il Sera renouvelé pour une durée égale pou
leur et maintenu conformément au

: e2:L1e présent contrat est conclu po

æ

3 l'expiration
ait été mis en Va

La redevance annuelle fixée conformément au tarif en vigueur et

suivantes : À

à

nnR54RA

4 L Pan STEP nn vus ”

qui accepte un droit

< 2. 693--

ées sous Un liseré vert au

urs le 20/03/1276
r autant que \e
, obligations

contractuelles et réglementaires de l'emphytéose ;
aux conditions
|

nme

PE

Redevance annuelle

dla

| Prix de référence du terrain

w

Contr

LE
L

aillers, les porcheries,

es au moins de leur
age pour les véhicules,

re

ée suivant les regles de |

cessaires à l'entreprise €
poul
tu

8
LL 4
C

tail, gar
t effe

_

elle €

tonn

2

Le

C
#

tre rà

œ Cr
“
e

…

ructions
en vue de la

rt

_
St
et

Lu

Cor rc
re

“#10

LA

eur doit

sr Cor core Lee

= m7

pe

/2
Ca

=?

Ar des con
de stockage.

r?

Inter

La
…

ur

*

n
=
a
NS
@
E

mise en
ue

Le

L
1G

nnacA9/

un
X.
Le
CL.
Q
*
5
=
a
i
Ü
a
s
S
a
—
S
©

notamment sur plec

biuLes terres SUT le

surface P
c) La misè en val

lrolnlérne at carnier faute

d) Leu vi \ü à |
sont Nr ù nuit le aal an déelivité auront étalhiien paralelerrnent Alix courbes de 1
au M taulen lan inimbiiten Cnnltie Araninn merant riben,

j |
qu A |illnm mi VHIaU dau terres avant une Inalinalnen de 414 Ya e8 interdite de
ane que Le halmainent dant Li rayer de 2h M (la Bauree,

{) Lan condition de jrime mil valmiil stipule cl dessus jJouaront séparément Oui

} | shnultanenant hour Toute niirtao,

Mr ?

Afliele * | L'Emahytéaie aura la faeulté de ne libérer des charges de son droit par le
, délaissament den lande aux cantitions et selan lus modalités prescrites par 86
Lai nf 74021 du 20 juillet 1973 al de s88 mesures

maaures d'exdeutian ce la
fi (l'eanaeutinn,
(Ati à L'Emphytdote na peut echange la destination du Lérrain concédé Sans

lautarisalian axpranñe, écrite el préalable cles l'autorité qui 4 CON édé le droit,

a diligance auprés des Autorités
l'autorisation de bhAtir et |a
sur l'Urbanisme 81 Sr \&8

à l'Emmphytéole dé faire (oil
n vuë d'obtenir en Lemns utile,
\aë an vareLl te |A législation

fuiele à Il appartianere
8 compétentes &
perftiinnin dan travaux FAC

ol : H Clreanseriptions Urhalne

Article » | Pour tout ce qui Ne réaulle nas def dispositions reprise ci-dessus, Le présent

«1 3 contrat eat régi har ls dispositions de la Loi n° 73-021 du 20 juillet 197% portarr
foncier et immobilier et régimé des sliretés

régime général dei biens, régime
spécialement en RUB articles 61 à 7/9,

measures d'exécution,

14 et 145 at 148 à 152, ainsi que 86

ele à |; (Clause spet \ale)
| 4 cl-dJdessus entrainer

del 9 : L'inexécution au la violation d'une dés conditions reprisés
| résiliation de plein drait du droil concédé,

| \ Pour | | ‘ac du présent contra les parties déclaren

tele 10 : Pour tout ce qui concarna | exécutION lu | ent contrat, ag part QE

1 élire domicile, "LA KI PUBLIQUE! dans les DUTSAUX : For m7 Es “+

ULEMPHYTEOTE" dans les burenux dela Commune de l'erritoire G6 4 FRMNE

barcelle n° dection Rurale H1x Gen Nonante Trois.

NÉ ñ
Li ((

lat,
AY en double i

'æ || "A" A RS Pa
‘# DL Hd ra otre

| LA SOC PIC, SA;
19 2//Radavance el taxes
4) pour un montant total d
| . payées suivant quittance

rémunératolren
PL PP ER EM LOT

Ne Éd. AAA 6, di

+

72 NOT TEE Hlaanangana jus 16 2 / ag 120161"
F1 ! 3 + + | ‘@ 4 |

Le Comptable
a. % E % f | CL]

%
1 È f- re HA {
ANERR ST | *

À ù.? “+ ]

néro tac astiel on toutes lettre

i. ] x
ET.
Jon

AS
rs LE

0085484

er !

\

æ
]
ÿ

L ER, Eat
SECTION R

TERRITOIRE: HAUUME
CORALIE CEATIFLCAT _ NO:
PARGELLE :5R4A 42

À SERVICE DECADASTRE

CES

BE —- a Goo.

_

| MAG

à Bit LA Dé à mébemnd mn

| Lai Diem à ENCRES RUE CSS

